Citation Nr: 1750610	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adaptive housing or home adaptation grant.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel







REMAND

In April 2016, the Board remanded the Veteran's above-captioned claim in order to provide him with a VA examination to ascertain the severity of his service-connected peripheral neuropathy.  Although the Veteran underwent a VA examination in May 2016, the examiner did not administer a new electromyogram (EMG) and, instead, relied upon May 2015 test results.  The examiner did so despite recommending that the Veteran undergo further neurological evaluation.  The Agency of Original Jurisdiction then obtained a supplemental opinion in October 2016; however, that examiner also relied upon the May 2015 EMG results and did not administer a clinical evaluation of the Veteran.  Consequently, the Board finds that a remand to the Agency of Original Jurisdiction (AOJ) is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided a VA examination to ascertain the severity of his peripheral neuropathy.  All indicated tests, including, but not limited to an EMG, MUST be performed and their results reported.  The examiner is asked to opine as to whether the Veteran's peripheral neuropathy is productive of:

(a)  The loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; OR

(b)  The loss of use of lower extremity together with residuals of a service-connected disability which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; OR

(c)  The loss of use of one lower extremity together with the loss of use of one upper extremity which so affect the function of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; OR

(d) The loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.

A full rationale must be provided for all opinions expressed.

2.  Thereafter, the AOJ must re-adjudicate the claim.  If the claim is denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

